Citation Nr: 1426457	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-08 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for minimal posterior patella spurring of the right knee (claimed as a right patella condition). 

2.  Entitlement to service connection for left knee chondromalacia patella. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from August 1977 to November 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In March 2013, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file. 


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a disorder of the right knee that is causally or etiologically related to his military service.

2.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a disorder of the left knee that is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for minimal posterior patella spurring of the right knee have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for left knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in May 2010.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in September 2010 and March 2012.  The VA examinations are sufficient, as the examiners considered the Veteran's statements, completed an examination, offered explanations for the opinions stated, and provided the information necessary to resolve the issues on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 
 
II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

III.  Right Knee Condition

The Veteran contends that his right knee condition is related to his service.  The Veteran's May 1977 enlistment examination, periodic examinations conducted in March 1983 and May 1986, and his September 1988 separation examinations do not note a right knee condition and the Veteran did not report a history of a right knee condition during any of these examinations.      

Service treatment records note that the Veteran complained of right knee pain in June 1983, November 1986, and July 1987.  In June 1983, the Veteran's right knee joint was swollen.  The Veteran reported stepping in a hole the day before.  The Veteran was diagnosed with ligament strain.  In November 1986, the Veteran reported having pain for a week from airborne training.  The Veteran was diagnosed with patellofemoral joint syndrome, prescribed aspirin and given a no training profile for a week.  In July 1987, the Veteran reported that pain off and on, with no history of trauma.  The Veteran was diagnosed with strained tendons and prescribed anti-inflammatory medication.  Aside from these incidents, the Veteran's service treatment records are silent for complaints of or treatment for a right knee condition. 

Post-service treatment records indicate that the Veteran complained of right knee pain in February 2010.  The Veteran reported that he had a knee injury in service, but reported that he did not have surgery.  X-rays showed no fractures, subluxations, soft tissue calcifications, malalignment or joint effusion.  The doctor diagnosed the Veteran with medial meniscus and medial plica syndrome.

VA treatment records dated September 2010 indicate that the Veteran presented with complaints of chronic right knee pain and that he was given a Toradol injection.

During a September 2010 VA examination, the Veteran reported that he injured his knee in airborne training school, when he had to jump from a 35 foot tower after a long run.  The Veteran reported that his right knee started hurting during the run and that his knee gave out when he landed from his jump.  The Veteran reported having pain and swelling.  The Veteran was able to return to duty, but reported that he had to quit jump school.  The Veteran reported that he continued to have pain and that he was treated several times in service.  The Veteran reported that his knee has gradually gotten worse over the years and that he now has sharp and shooting pain daily.  X-rays showed minimal spurring in the right posterior superior patella.  The examiner noted minimal degenerative changes in the patellofemoral compartment.  

The examiner reviewed the Veteran's service treatment records, post-service private treatment records, and VA treatment records.  The examiner noted that the Veteran did not complain of right knee pain during visits in 2002, 2003, 2008 or 2009.  The examiner noted that the Veteran's separation examination showed no complaints of swollen or painful joints and his physical examination was normal for his lower extremities.  The examiner also noted that the Veteran's February 2010 x-rays were normal.  The examiner opined that the Veteran's right knee condition was not caused by or a result of his military service.  The examiner explained that the Veteran had no documented right knee pain at separation from service and no documented continuity of care from 1987 to 2010.  

Private treatment records dated June 2011 indicate that the Veteran received cortisone injections for osteoarthritic knee pain, but the records do not note which knee was being treated.  Private treatment records dated March 2013 indicate that the Veteran was being seen for follow up on mild to moderate right knee osteoarthritis with a chronic medial meniscus tear.  X-rays showed no fractures, subluxations, soft tissue calcifications, malalignment, or joint effusion.  The doctor noted slightly decreased joint space height medially with early Fairbank changes to include squaring off the medial femoral condyles and some eburnation.  The Veteran was diagnosed with mild to moderate right knee osteoarthritis with chronic medial meniscus tear.  The doctor noted that the Veteran had significant improvement after he received a cortisone injection in 2011.  

The doctor reviewed the Veteran's service treatment records and noted that the Veteran was diagnosed with chondromalacia patella and a ligament strain.  The doctor noted that these incidents could precipitate some degenerative changes thirty years later, but indicated that there is no specific cause and effect.  

The only medical opinion to address causation is that offered by the June 2011 VA examiner, who concluded that the Veteran does not have a right knee condition related to his military service.  The Board acknowledges that the Veteran submitted a private opinion dated March 2013.  However, the private doctor did not provide a rationale for his opinion and indicated that it is possible that the Veteran's right knee condition is related to his service, but that there is no specific cause and effect relationship between the Veteran's service and his current right knee condition.  The Board finds that the private opinion is speculative and gives more weight to the June 2011 examiner's opinion, as he offered a supporting rationale for his opinion.  To the extent the Veteran asserts he has a right knee condition that is due to service, the Board finds that given the particular facts of this case, his condition could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

During his March 2013 Board hearing, the Veteran testified that he has had right knee pain since service.  While the Veteran is competent to report the onset of his right knee pain and what his current symptoms are, any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to the Veteran's September 1988 separation examination, which did not include a history of joint pain, showed a normal physical examination and did not note a right knee condition.  The Board also gives weight to the Veteran's VA treatment records that indicate that the Veteran did not complain of or seek treatment for a right knee condition from November 2002 to January 2009.  In addition, post-service treatment records indicate that the Veteran first complained of a right knee condition in February 2010, more than 20 years after separation from service.   

The Board has also considered the Veteran's service treatment records and the absence of complaints of or treatment for a right knee condition for more than 20 years following service and finds the weight of the evidence is against the claim; there is no doubt to be resolved.  The only adequate medical opinion of record regarding nexus is negative.  As the preponderance of the evidence is against the claim, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Left Knee Condition

The Veteran contends that his left knee condition is related to his service.  The Veteran's May 1977 enlistment examination, periodic examinations conducted in March 1983 and May 1986, and his September 1988 separation examination do not note a left knee condition and the Veteran did not report a history of a left knee condition during any of these examinations.  

Service treatment records note that the Veteran complained of left knee pain in March and April 1981.  In March 1981, the Veteran complained of left knee pain for two months, but indicated that his pain was not severe enough to seek treatment until the day before his appointment.  The Veteran was diagnosed with chondromalacia, referred to physical therapy and given aspirin and anti-inflammatory medication.  A week later, the Veteran was seen for physical therapy.  The doctor confirmed a diagnosis of chondromalacia patella and prescribed a home exercise program.  In April 1981, the Veteran failed to keep a physical therapy appointment.  Aside from these instances, the Veteran's service treatment records are silent for complaints of or treatment for a left knee condition.  

Post-service treatment records are silent for complaints of or treatment for a left knee condition.  Although private treatment records dated March 2013 noted that the Veteran was diagnosed with chondromalacia patella in service, the doctor treated the Veteran for a right knee condition and gave an opinion on whether the Veteran's right knee condition is related to his service.  He did not perform an examination of or offer any opinion related to the Veteran's left knee. 

During a March 2012 VA examination, the Veteran reported that he twisted his left knee after jumping out of a tower during airborne training.  The Veteran reported that he was removed from jump school, but that he was not medically discharged for his condition.  The Veteran also reported that after his separation from service, he received cortisone shots for his left knee, beginning in the 1990s.  X-rays showed no apparent or significant interval change, focal bone defects, or significant evidence of degenerative joint disease.  

The examiner opined that the Veteran's left knee condition was less likely than not incurred in or caused by his service.  The examiner explained that while the Veteran had a left knee chondromalacia diagnosis in service, his left knee condition was not chronic and it did not prevent him from attending airborne training.  The examiner noted that a physical completed for airborne training in 1986 did not reveal a chronic left knee condition.  The examiner also noted that the Veteran's reported in-service injury involved his right knee, not his left knee. The examiner noted that there is no documentation of a left knee condition after the Veteran's initial complaint and that there is no post-service care soon after his separation from service.  The Veteran had an essentially normal left knee on examination, with no chondromalacia of the left patella.  The examiner noted that x-rays of the Veteran's left knee were normal, and that there were no findings that suggest a continuation of any in-service event to the Veteran's left knee.

The Board notes that no other post-service treatment records show objective evidence of a current left knee condition.  

In addition to the medical evidence, the Board has considered the Veteran's assertions in support of his claim.  Specifically, during his March 2013 Board hearing, the Veteran reported that he injured his left knee in service and that he continues to have left knee pain.  The Veteran is competent, as a layperson, to report that as to which he has personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He is fully competent to report that he has left knee pain.  However, the Veteran is not competent to diagnose himself with left knee disability.  The Board also finds that the Veteran is an inaccurate historian, as he reported his right knee injury during the September 2010 VA examination and then reported the same injury as occurring to his left knee during the March 2012 VA examination.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  As the Veteran does not have a current left knee disability, service connection is not warranted. 









ORDER

Entitlement to service connection for minimal posterior patella spurring of the right knee (claimed as a right patella condition) is denied. 

Entitlement to service connection for left knee chondromalacia patella is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


